UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6798



PABLO VEGA MEDINA,

                                           Petitioner - Appellant,

          versus

EDWARD W. MURRAY, Director, Virginia Depart-
ment of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-94-193-R)


Submitted:   December 12, 1995              Decided:   May 24, 1996


Before   WILKINSON, Chief Judge, MURNAGHAN, Circuit Judge, and
CHAPMAN, Senior Circuit Judge.

Dismissed by unpublished per curiam opinion.


Pablo Vega Medina, Appellant Pro Se. Katherine P. Baldwin, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to ap-

peal and dismiss the appeal on the reasoning of the district court.
Medina v. Murray, No. CA-94-193-R (W.D. Va. Apr. 20, 1995). We deny
Appellant's motion for appointment of counsel and dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2